Citation Nr: 0028104	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  95-37 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
generalized anxiety disorder with psychophysiological 
gastrointestinal (GI) reaction, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The appellant served on active duty from February 1967 to 
June 1969.

This appeal arises from an March 1992, Department of Veterans 
Affairs (VARO), San Juan, Puerto Rico rating decision, which 
denied entitlement to an increased rating for service-
connected nervous disorder, evaluated as 50 percent 
disabling.  VARO subsequently granted the appellant 
entitlement to service connection for gastrointestinal (GI) 
condition as a manifestation of his service-connected nervous 
disorder.  


FINDINGS OF FACT

1.  The appellant served on active duty from February 1967 to 
June 1969.

2.  Generalized anxiety disorder with psychophysiological GI 
reaction results in no more than considerable occupational 
and social impairment and no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, with reduced reliability and productivity due 
to mild to moderate psychiatric symptoms.


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for 
generalized anxiety disorder with psychophysiological 
gastrointestinal (GI) reaction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.130, Diagnostic Code 9400 (1999); 38 C.F.R. § 4.132 
Diagnostic Code 9400 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the appellant's claim for an increased rating, the 
Board finds that he has satisfied his statutory burden of 
submitting evidence which is sufficient to justify a belief 
that his claim is "well-grounded."  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It 
is also clear that the appellant's claim has been adequately 
developed for appellate review purposes by the RO, and that 
the Board may therefore proceed to disposition of the matter. 

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

The Board will first review the appellant's pertinent history 
regarding his claim for an increased rating.

The appellant is service-connected for generalized anxiety 
disorder with psychophysiological GI reaction, evaluated as 
50 percent disabling since 1969.

VA treatment and counseling records indicate that the 
appellant was followed over the years for his psychiatric 
complaints.  A May 1988 entry reported that he looked 
worried, but was well oriented to place and person.  The 
assessment was of moderate level of anxiety.  In August 1988, 
the examiner noted no interval change.  His mental condition 
was about the same.  In September 1988, he was somewhat 
anxious and tense, but calm, coherent, and oriented.  His 
condition was described as stable with medication.  A January 
1989 entry indicated that he sought medication refills to 
maintain his condition as stable.  He complained of 
nervousness, agitation and nightmares.  The diagnosis was of 
generalized anxiety disorder.  In May 1989, he was doing 
"more or less" the same.  He was using his medications as 
prescribed.  He was observed calm, oriented and well dressed.  
He continued unchanged in November 1989, and was observed to 
be calm, coherent oriented.

A VA psychiatric examination was conducted in March 1990.  
The appellant appeared well-developed and well-nourished.  He 
was casually dressed with adequate personal hygiene.  His 
statements were organized, without evidence of a thought 
disorder.  He was in contact with reality and very well aware 
of the interview situation.  He showed no abnormal tremors, 
tics, or mannerisms, but was rather evasive of direct eye 
contact with the interviewer.  There were many hysterical 
features in his behavior.  He tended to hyperventilate.  His 
mannerisms and the way he expressed himself denoted strong 
hysterical characteristics.  His complaints dealt mostly with 
a long list of somatic conditions.  He vaguely mentioned 
self-destructive ideas, but was not considered suicidal or 
homicidal.  He was not delusional, and was not actively 
hallucinating during the interview.  He was not referential 
at all.  The nightmares that he described dealt mostly with 
experiences of Vietnam.  His affect corresponded to the 
emotional content.  His mood was mostly anxious and 
depressed.  He was oriented in person, place and time.  His 
memory was well preserved despite his complaints.  His 
intellectual functioning was average.  Judgment was variable, 
fair to poor.  His insight was poor.  Axis I diagnosis was of 
generalized anxiety disorder with mild depressive features.  
Axis II diagnosis was of borderline personality features with 
hysterical characteristics.  His level of functioning was 
fair to poor.

A September 1991 VA treatment entry indicated that the 
appellant was more relaxed than during other sessions.  He 
was not suicidal or homicidal.  He was oriented times three.  
In January 1992, his mental condition appeared affected due 
to a dental problem.  He appeared tense.  He also appeared 
very agitated due to problems with his elderly mother who 
lived with him.  In March 1992, he described feeling 
uncomfortable, tense, angry and anxious.  He reported that he 
had difficulty sleeping and heard voices in September 1992.  
He was observed to be somewhat depressed and tense, but calm.  

A VA mental disorders examination was attempted in October 
1992, but was not completed due to a lack of cooperation.  A 
VA stomach examination was also conducted.  The appellant 
complained of feeling bloated and constipated.  He had a 
fairly good appetite and stable weight with occasional nausea 
and vomiting, and occasional heartburn, for which he took 
Gaviscon and sometimes Mylanta plus Metamucil.  There was no 
history of upper GI bleeding.  Constipation was his chief 
complaint.  His abdomen was soft and depressible with no 
visceromegaly, and normal peristalsis.  There was some left 
lower quadrant tenderness with no rebound.  Stools were 
normal.  There were external hemorrhoids.  There was no 
periodic vomiting, only an occasional episode or so.  There 
was no recurrent hematemesis or melena.  There was pain in 
the left lower quadrant, but it was irregular.  A GI series 
performed in July 1991 revealed findings consistent with 
gastritis.  An addendum to the October 1992 examination 
indicated that the July 1991 series report was incomplete, 
and noted that acute gastritis may be secondary to any 
irritant such as a toxic, a meal, a drug such as aspirins or 
Motrin, etc., or may be secondary to a metabolic such as in 
uremia, etc., but that these factors are easily identifiable 
in each case.  The examiner found that the appellant's 
clinical picture was best explained as a manifestation of his 
nervous disorder.  In a psychophysiologic GI reaction, an 
irritable colon syndrome and chronic gastritis are actually 
manifestations of the same basic abnormal functional 
disorder.  In short, he indicated that the etiology of the 
appellant's gastritis was his neuropsychiatric condition.  

A January 1993 VA treatment entry reported that the appellant 
was having a problem with his tooth that was affecting his 
mental condition by making him tense and anxious.  In May 
1993, he was observed to be calm, coherent, oriented, alert 
and well dressed.  The assessment was of borderline 
personality with depression and asocial traits.  In August 
1993, he was again observed to be somewhat anxious and tense, 
but calm, coherent, oriented and well dressed.  The 
assessment was of borderline personality.  He continued to 
have a dental problem that appeared to be affecting his 
mental condition in November 1993.  A February 1994 entry 
again reported that he was depressed and tense, but calm, 
coherent, oriented and well dressed.  He denied new 
complaints in April 1994, with no interval changes in May 
1994.  In November 1994, the examiner noted that he continued 
to deal with a tense situation regarding his mother, whom he 
was attempting to place in a nursing home.  March 1995 
entries indicated that he was doing more or less the same.  
He sometimes felt irritable and had nightmares.  He was 
anxious and tense, but calm, coherent, oriented and well 
dressed.  He was not suicidal or homicidal.

A VA mental disorders examination was conducted in November 
1995.  The appellant reported that he had been married six 
times.  His wife indicated that he did not sleep well and was 
restless at night and during the day.  The examiner observed 
that he was well developed and well nourished.  He was 
dressed casually and looked clean.  He looked rather tense 
and restless.  At the beginning of the interview, he was 
quite spontaneous and somewhat verborrheic.  He was 
cooperative.  His conversation was coherent and relevant.  No 
delusional material was elicited.  There was no perceptive 
disorder.  The examiner indicated that there was basically a 
predominant floating anxiety.  He was oriented and his memory 
was grossly preserved.  Concentration was diminished.  A 
rather hypomanic type of attitude was observed at the 
beginning of the interview.  There were no depressive signs.  
He seemed to tolerate little.  His judgment was fair.  He 
differentiated well between right and wrong.  Axis I 
diagnosis was generalized anxiety disorder.  GAF was 50.  

Numerous statements from potential employers who had denied 
the appellant a position due to his mental and physical 
disabilities, dated from March 1995 to December 1995, were 
submitted.  

VA treatment records reveal that the appellant reported 
occasional heartburn and epigastric discomfort in November 
1995 and December 1995.  He denied nausea, vomiting or 
diarrhea.  He reported diarrhea in March 1995.  A March 1996 
entry reported that his mental condition was stable with 
medication.  He had no new complaints.  He remained stable on 
medication in October 1996.  He was coherent, logical, 
cooperative, and communicative.  His affect was labile with 
depressed mood.  He was not suicidal or homicidal.  He had 
poor judgment and no insight.  In April 1997, he was somewhat 
depressed, but calm, coherent, logical, oriented and well 
dressed.  He had a labile affect with a depressed mood.  
There were no suicidal or homicidal tendencies.  He continued 
to have poor judgment and no insight.  He was oriented times 
three.  In July 1997, he reported difficulty sleeping and 
restlessness.  He was anxious and tense.  He was observed to 
be somewhat depressed, but calm, coherent, oriented and well 
dressed.  His affect was still labile with depressed mood.  
In October 1997, he was coherent, logical, and communicative.  
His affect was labile with depressed mood.  He had poor 
judgment and no insight.  His memory for past and current 
events was not impaired.  He had poor attention span and was 
oriented times three.  A February 1998 entry indicated that 
he felt depressed most of the time due to his medical 
problems.  His conversation and communication was coherent 
and logical.  He had no suicidal or homicidal ideations.  He 
had poor judgment and no insight.  Memory for past and 
present events was preserved, and he was oriented times 
three.

The appellant was treated for a tender left lower quadrant in 
April 1999, assessed as irritable bowel syndrome.  In May 
1999, he reported occasional low abdominal discomfort with 
diarrhea alternating with constipation.  He denied vomiting.  
There was no decrease in weight.  The appellant reported that 
he had his "ups and downs" and was doing better on his 
current psychotropic therapy in July 1999.  His affect had 
anxious overtones.  He was rambling.  He indicated that he 
had poor sleep and poor tolerance.  There were no psychotic 
symptoms.  He was oriented times three and had fair insight.  
A September 1999 entry reported that the appellant reported 
occasional heartburn.  He had no major complaints in December 
1999, and denied any perceptual abnormalities.  He complained 
of irritability with outbursts of aggressive behavior and 
mood swings. 

A VA mental disorders examination was conducted in February 
2000.  The appellant was clean and adequately dressed with a 
neatly trimmed beard.  He was alert and oriented times three.  
His mood was anxious.  His affect was constricted.  His 
attention was good.  His concentration and memory were good.  
His speech was clear and coherent.  He was not hallucinating.  
He was not suicidal or homicidal.  His insight and judgment 
were fair, and he exhibited good impulse control.  Diagnoses 
were generalized anxiety disorder on Axis I and borderline 
personality disorder on Axis II.  His GAF score was 55.  He 
was referred for a stomach examination for his anxiety 
neurosis.

A VA stomach, duodenum and peritoneal adhesions examination 
was also conducted in February 2000, which revealed that the 
appellant complained of epigastric pain associated with 
heartburn, pyrosis and reflux of acid content, relieved with 
medications.  He indicated a history of hemorrhoids.  He 
claimed that his gastric problems were related to the 
multiple medications he used for all of his medical service-
connected conditions.  He reported occasional vomiting 
episodes of bile content on an empty stomach once or twice a 
month.  He also reported episodes of diarrhea alternating 
with constipation and right upper quadrant and left lower 
quadrant abdominal pain not associated with other symptoms.  
The examiner observed that the appellant was well nourished 
and well developed.  He weighed 165 pounds.  He was in no 
apparent distress.  Examination of his abdomen revealed 
normal peristalsis, soft, depressible tenderness to palpation 
at the epigastric area and no palpable hepatomegaly.  He 
denied hematemesis or melena.  Barium swallow and upper G.I. 
series was normal.  A diagnosis of gastroesophageal reflux 
disease was reported.

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were amended, 
effective November 1996.  The United States Court of Veterans 
Appeals (hereinafter Court) has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  An opinion of the VA Office of the General 
Counsel held that whether the amended mental disorders 
regulations are more beneficial to claimants than the prior 
provisions should be determined on a case by case basis.  VA 
O.G.C. Prec. 11-97 (Mar. 25, 1997).

Prior to certifying the case to the Board, VARO readjudicated 
the appellant's claim with consideration of the amended 
rating criteria for mental disorders.  See Supplemental 
Statement of the Case dated in May 2000.  Based on all of the 
above-cited evidence, including the most recent VA 
examination, the hearing officer concluded that an increased 
rating above 50 percent under the amended criteria was not in 
order.

Prior to November 1996, the criteria for 50 to 100 percent 
ratings for psychoneurotic disorders were as follows:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  [100 percent]

[Notes (1) through (3) excluded]

Note (4).  When two diagnoses, one 
organic and the other psychological or 
psychoneurotic, are presented covering 
the organic and psychiatric aspects of a 
single disability entity, only one 
percentage evaluation will be assigned 
under the appropriate diagnostic code 
determined by the rating board to 
represent the major degree of disability.  
When the diagnosis of the same basic 
disability is changed from an organic one 
to one in the psychological or 
psychoneurotic categories, the condition 
will be rated under the new diagnosis.
 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1995).  

According to the revised rating criteria, anxiety is rated 
under Diagnostic Code 9400, which in turn is rated under the 
"General Rating Formula for Mental Disorders," Diagnostic 
Code 9440.  38 C.F.R. § 4.130 (1999).  As amended, the 
regulation reads:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1999).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (1999).  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d) (1999).

Application of the 1995 and 1999 regulations to the medical 
evidence shows that severity of the appellant's service-
connected generalized anxiety disorder with 
psychophysiological GI reaction is sufficient to support a 
finding of impairment which is 50 percent disabling, but no 
more than 50 percent disabling.

A review of the evidence of record demonstrates that 
assessments of the appellant's impairment due to generalized 
anxiety disorder with psychophysiological GI reaction during 
the relevant time period have ranged from mild to moderate.  
Psychiatric symptoms represent the predominant aspect of his 
disorder.  Assessments of his psychological, social and 
occupational functioning, as measured by the assigned GAF 
scores of 50 to 55, have indicated no more than serious 
symptoms.  Manifestations of generalized anxiety have 
included anxiety, nervousness, depression, a labile or 
constricted affect, poor judgment and no insight.  However, 
his conversation and communications have been coherent and 
logical.  He has remained oriented times three, without 
suicidal or homicidal ideations.  His concentration and 
memory have been good.  Although poor at times, his judgment 
and insight were fair on his most recent February 2000 VA 
examination.  The Board finds that this evidence establishes 
that his generalized anxiety disorder with 
psychophysiological GI reaction causes considerable 
industrial impairment, as well as reduced reliability and 
productivity due to his psychiatric symptoms.  Accordingly, a 
50 percent rating is warranted under the old and the new 
rating criteria.

However, the Board does not find that the appellant meets the 
criteria for a 70 percent schedular rating under either the 
old or the new criteria.  The appellant's psychiatric 
symptoms have not resulted in severe impairment in his 
ability to obtain or retain employment, or deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood.  On examination, the appellant has 
exhibited no suicidal ideations; obsessional rituals; 
illogical, obscure or irrelevant speech; near-continuous 
panic or depression affecting his ability to function 
independently; impaired impulse control; spatial 
disorientation; or neglect of personal appearance or hygiene.  
Accordingly, he does not have psychoneurotic manifestations 
of such severity and persistence as to produce severe 
impairment in his ability to obtain or retain employment.  

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


ORDER

An increased rating for service-connected generalized anxiety 
disorder with psychophysiological gastrointestinal GI 
reaction is denied.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

